

117 HR 2177 IH: Fair Transportation Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2177IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mrs. Torres of California (for herself, Mr. García of Illinois, Mrs. Napolitano, Mr. Takano, Mr. Grijalva, Ms. Moore of Wisconsin, Ms. Jackson Lee, Mr. Carbajal, Ms. Barragán, Ms. Eshoo, Mr. Vargas, Ms. Bush, Mrs. Watson Coleman, Ms. Pressley, Mr. Bowman, and Ms. Williams of Georgia) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo review equity best practices in relation to transportation funding and to reinstitute the transportation equity research program. 
1.Short titleThis Act may be cited as the Fair Transportation Act. 2.Definition of covered populationsIn this Act: 
(1)AffordabilityThe term affordability means the cost-burden threshold on households by income, including housing and transportation costs, which may be determined by the Federal agency carrying out a specific task such as a report or guidance.  (2)Covered populationsThe term covered populations means, as determined by the Federal agency applying such term— 
(A)communities of color; (B)low-income communities; 
(C)individuals with disabilities; (D)LGBTQ people; 
(E)people experiencing homelessness; (F)youth and elderly populations; 
(G)formerly incarcerated individuals;  (H)women; and 
(I)individuals who are members of Indian tribes. 3.GAO review of equity considerations at State departments of transportation (a)Review required (1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall undertake a review, to the extent practicable, of the extent to which State departments of transportation consider equity and improve equity outcomes in the use of Federal surface transportation funds at all phases of project delivery, including— 
(A)the transportation planning, project selection, and project delivery; and (B)considerations of the diverse transportation needs of covered populations. 
(2)ConsiderationsIn carrying out the review under paragraph (1), the Comptroller General shall— (A)consider relevant State department of transportation practices and transportation equity measures and the impacts of such measures and practices on covered populations experiencing differential impacts in the surface transportation sector; 
(B)evaluate, to the extent possible, whether any such equity measures and practices consider the access, affordability, safety, convenience, resilience, and reliability of transportation in covered populations; and (C)evaluate, to the extent possible, whether such measures and practices consider the impact of surface transportation funding on the distribution of economic benefits such as from job creation and receipts of Federal funding by the community, of transportation in covered populations. 
(b)Final reportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Environment and Public Works, the Committee on Commerce, Science, and Transportation, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Appropriations of the Senate, and make available on a publicly accessible website, a report detailing— (1)the findings based on the review in subsection (a); 
(2)any recommendations for State departments of transportation to improve equity considerations and incorporate equity considerations into all phases of project delivery, including the planning, bidding, project design, and project selection process as well as how bids are advertised and awarded, which may be in the form of model legislation, best practices, or guidance; and (3)recommended actions the Secretary of Transportation could take, if any, to effectively address the recommendations provided under paragraph (2) to improve equity considerations in the surface transportation sector.  
4.Transportation equity research program 
(a)In generalThe Secretary of Transportation shall carry out a transportation equity research program for research and demonstration activities that focus on the impacts that surface transportation planning, investment, and operations have on covered populations. (b)ActivitiesDemonstration activities referred to in subsection (a) shall include research on surface transportation equity issues such as infrastructure barriers that cut off individuals and communities from essential jobs and services, (including inadequate services rendered during natural and man-made disasters), access to publicly-owned and public benefit data, data gathering and analyzing particularly to support the development of equity measures, as well as the development of strategies to advance economic and community development in public transportation-dependent populations. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $8,000,000 for each of fiscal years 2022 through 2025. (d)Information collection (1)Datasets and data analysis toolsIn carrying out this section, the Secretary shall collect, develop, use, and maintain datasets and data analysis tools as necessary for the development of evidence for evaluation purposes, in support of the Foundations for Evidence-Based Policymaking Act of 2018 (Public Law 115–435). 
(2)Application of chapter 35 of title 44Any survey, questionnaire, or interview that the Secretary determines to be necessary to carry out reporting requirements relating to this subsection, including customer satisfaction assessments, shall not be subject to chapter 35 of title 44, United States Code.  5.GAO review of discretionary grant programs (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Secretary of Transportation, the Committee on Appropriations and Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Commerce, Science, and Transportation of the Senate a review of covered discretionary grant programs, as selected by the Comptroller General, to determine the extent to which the Secretary is considering the needs of and awarding funding through such programs to projects that serve any group or population experiencing differential impacts in the transportation sector.  
(b)RecommendationsThe Comptroller General shall include as part of the review under subsection (a) recommendations to the Secretary on possible means to consider equity and improve equity outcomes. (c)Definition of covered discretionary grant programIn this section, the term covered discretionary grant programs means discretionary grant programs under title 23, United States Code, and chapter 53 of title 49, United States Code. 
6.Guidance on equity in disbursing funding 
(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall issue guidance on how to consider equity in disbursing funding, including the equity measures and best practices the Secretary shall use to consider equity.  (b)ConsiderationsIn issuing guidance under subsection (a), the Secretary shall ensure transportation equity measures, if applicable, consider— 
(1)the impact of transportation planning, investment, and operations on covered populations; and (2)the access, affordability, safety, convenience, and reliability of transportation in underserved communities.  
